Negative electrode for lithium secondary battery, method for manufacturing the same, and lithium secondary battery including the same
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 2, 2020 and April 27, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term “based” in claims 4-5 and 8 renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “based”), thereby rendering the scope of the claims unascertainable. It is unclear what “based” is intended to convey. See MPEP § 2173.05(b) III. E.   Claim 9 is also rejected because it depends on claim 4.
In claim 7, the claimed limitation is unclear. It seems that Applicant intends to claim that the number of layers of the graphene sheet is determined by Raman spectroscopy. For purposes of examination, the claimed limitation is interpreted as referring to the number of layers of graphene sheet being determined by Raman spectroscopy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oguni et al. (US 20120328956 A1, hereafter Oguni).
Regarding claim 1, Oguni teaches a negative electrode (See at least: [0052]-[0077], Figs. 2) comprising:
a negative electrode current collector (201);
a negative electrode active material layer (221) on at least one surface of the negative electrode current collector (See Fig. 2D); and
a graphene sheet (223) on the negative electrode active material layer (See Fig. 2D), wherein the graphene sheet comprises two or more and 100 or less layers ([0017]). The range prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 2, Oguni teaches the negative electrode according to claim 1, wherein the number of graphene layers being 2 to 100 ([0017]), overlapping the instantly claimed range of 3 to 6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Oguni teaches the negative electrode according to claim 1, wherein the graphene sheet is multi-layered graphene and has a planar structure with a rectangular shape or a circular shape ([0016]), reading on the instantly claimed a plurality of graphene flakes.
Regarding claim 4, Oguni teaches the negative electrode according to claim 1, wherein the negative electrode active material layer comprises silicon and graphite ([0056]), reading on a silicon-based material and a carbonaceous material as claimed.
Regarding claim 6, Oguni teaches the negative electrode according to claim 1, wherein the negative electrode is a pre-lithiated negative electrode ([0062]).
Regarding claim 7, Oguni teaches the negative electrode according to claim 1, and the claimed number of layers of the graphene sheet determined by Raman spectroscopy does not patently distinguish the invention from Oguni, because the number of layers of the graphene sheet should not depend on a technique that is employed to determine that number. This is similar to a “product-by-process” limitation; If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP § 2113).
Regarding claim 9, Oguni teaches the negative electrode according to claim 4, wherein the carbonaceous material is graphite ([0056]). Even though Oguni is silent to whether the graphite is natural graphite or artificial graphite, one of ordinary skill in the art would know the graphite is either natural graphite, or artificial graphite, or a combination of the two, reading on the claimed limitation.
Regarding claim 10, Oguni teaches a lithium secondary battery comprising the negative electrode as defined in claim 1 (See “power storage device” in Title and Embodiment 3, for example).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oguni as applied to claim 4 above, and further in view of Kim et al. (US 20150325880 A1, hereafter Kim).
Regarding claims 5 and 8, Oguni teaches the negative electrode according to claim 1, but does not teaches the amount of the silicon-based material (e.g., SiOx) in the negative electrode active material layer. However, using Si, or SiOx, or a combination of Si and SiOx as a negative electrode active material is well known in the art. One of ordinary skill in the art would readily arrive at the claimed limitations recited in claims 5 and 8.
As one of numerous examples, Kim discloses Si, SiOx (0<x<2), or a combination of Si and SiOx can be used as a negative electrode active material ([0065]). That is, Si and SiOx are functional equivalents and can be individually employed as a negative electrode active material. It would have been obvious to one of ordinary skill in the art to have modified Oguni to replace Si of Oguni with SiOx as the negative electrode active material, since the substitution of known prima facie obvious (See MPEP 2144.06). Oguni in view of Kim further teaches the silicon-based material, i.e., SiOx, is present in an amount of 97.5% by weight in the negative electrode active electrode active material layer ([0088]). The 97.5% reads on the instantly claimed 30 wt% or more.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727